DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Claims 1, 6, 55 and 65 are amended and claim 25 is newly canceled. Claims 1, 2, 6, 31, 34, 42-44, 46, 47, 51, 53-55, 61 and 65 are under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2021 and 04/30/2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the examiner. The IDS submitted 04/30/2021, is an exact duplicate of that which was filed on 04/29/2021, and thus is crossed out. In addition, reference 9 (Trapani) is lined through because it was made of record in the Office action mailed 12/18/2019. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The rejection of claims 1, 2, 6, 31, 34, 42-44, 46, 47, 51, 53-55, 61 and 65 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in response to Applicant’s amendment and upon further consideration. 
The amended claims recite reducing an antibody attack in a newborn/fetus, in which the red blood cells are attacked by antibodies from the baby’s mother comprising anti-A, anti-B, anti-rhesus D, anti-rhesus E, anti-rhesus c, anti-rhesus e, anti-rhesus C, anti-Kell, anti-Lewis, anti-Duffy, anti-Kidd, anti-P, anti-MN, or combinations thereof. This condition is commonly known as “hemolytic disease of the newborn” or HDN (see Dean L. Blood Groups and Red Cell Antigens [Internet]. Bethesda (MD): National Center for Biotechnology Information (US); 2005. Chapter 4, Hemolytic disease of the newborn; 5 pages total).
At p. 8, Applicant notes that amended claim 1 “makes it clear that the antibody attacks the fetus’ or the baby’s red blood cells and binds to one or more of the blood type related proteins or polypeptides on red blood cells.” Applicant further clarifies that that the plasma membrane derived from a red blood cell on the outer surface of the nanoparticle “comprises various blood type related proteins or polypeptides”, noting that these can bind to the pregnant mammal’s/mother’s antibodies and thus reduce their attack on the fetus’/baby’s red blood cells.

Written Description
The rejection of claims 1, 2, 6, 31, 34, 42-44, 46, 47, 51, 53-55, 61 and 65 under
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with
the written description requirement is withdrawn in response to Applicant’s amendment and the following.
The amended claims recite reducing an antibody attack in a newborn/fetus, in which the red blood cells are attacked by antibodies from the baby’s mother comprising anti-A, anti-B, anti-rhesus D, anti-rhesus E, anti-rhesus c, anti-rhesus e, anti-rhesus C, anti-Kell, anti-Lewis, anti-Duffy, anti-Kidd, anti-P, anti-MN, or combinations thereof. This condition is commonly known as “hemolytic disease of the newborn” or HDN.
At p. 9, Applicant notes that amended claim 1 “makes it clear that the antibody attacks the fetus’ or the baby’s red blood cells and binds to one or more of the blood type related proteins or polypeptides on red blood cells.” Applicant further clarifies that that the plasma membrane derived from a red blood cell on the outer surface of the nanoparticle “comprises various blood type related proteins or polypeptides”, noting that these can bind to the pregnant mammal’s/mother’s antibodies and thus reduce their attack on the fetus’/baby’s red blood cells.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Peng Chen on 04/29/2021.
The application has been amended as follows: 
Please amend “poly(lactic-c -glycolic acid)” in line 5 of claim 1 to recite “poly(lactic-co-glycolic acid)”.
Please amend claim 44 as follows:
The method of claim 1, wherein the inner core of the nanoparticle comprises PLGA


Conclusion
Claims 1, 2, 6, 31, 34, 42-44, 46, 47, 51, 53-55, 61 and 65 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649